FILED
                              NOT FOR PUBLICATION                           JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NO NAME GIVEN LINA; WAHYU                        No. 09-73499
CAHYADI TANG,
                                                 Agency Nos.      A088-223-589
               Petitioners,                                       A088-223-588

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Lina and Wahyu Cahyadi Tang, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Lina claimed mistreatment on multiple occasions by native Indonesians

because of her Chinese ethnicity, including numerous instances of groping on

crowded buses when she was a child, one robbery at knife-point, and one occasion

when she was physically injured. Substantial evidence supports the BIA’s finding

that these events, even viewed cumulatively, do not rise to the level of past

persecution. See id. at 1060 (“We cannot say... that a reasonable factfinder would

be compelled to conclude that these experiences, without more, cumulatively

amount to past persecution.”) (citations and internal quotations omitted).

Substantial evidence also supports the BIA’s finding that even under a disfavored

group analysis Lina did not demonstrate sufficient individualized risk of

persecution. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009).

Accordingly, her asylum claim fails.

      Because Lina failed to establish eligibility for asylum, she necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                     09-73499
      Finally, Lina does not challenge the agency’s denial of her CAT claim. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                        3                                    09-73499